DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1-4, 6-10,12-16, 18-22, 24-28,  30 and 37 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by LU (2021/0373161).

     With respect to claim 1,  Lu teaches a processor (micro-controller), in combination with circuits 110-115,  comprising one or more circuits 110-115 to use one or more  neural networks RNN/CNN, see para. 27,  para. 43 and  para. 48 to indicate a pose (para. 27, lines 3 and 9; para. 30 and para. 33, line 15, of an autonomous object (ADV described at  paras. 27 and 46) at least in part, on one (single) image (see para. 31, lines 1-3) of the autonomous object. 

    With respect to claim 2, Lu teaches wherein the image is captured  by camera 115/211, see para. 49, lines 1-9, see also para. 31, lines 1-6, wherein the one or more circuits to indicate a relative position and orientation (see para. 33, lines 12-15 and para. 39, lines 1-9) between the camera (sensor) and the  autonomous object (ADV) based in part of the pose (see para. 27, lines 9 and 10 and para. 33, lines 14 and 15).

      With respect to claim 3, Lu teaches wherein the pose is indicates from a set of belief maps (pre-built cloud map – described at para. 33, lines 12-15), generated by one or more neural networks based on the one (single)  image, the belief maps indicating the locations of features (see para. 28, lines 4-7) of the autonomous object (ADV).

     With respect to claim 4, Lu teaches the neural network(s) are trained using synthetic data generated from a virtual model ( on-line LIDAR point cloud in combination with pre-built cloud map) of the autonomous object (ADV).

     With respect to claim 6, Lu teaches  wherein the one or more circuits  to indicate an update of  the pose of the autonomous object. This is performed by refining the matching costs wherein the predicted pose is updated (offset). See para. 38, lines 7-12.

     With respect to claim 7, Lu teaches  a system (illustrated by figure 1) with one processor, (micro-controller), in combination with circuits 110-115, or other processors (see also paragraphs 53 and 59):  comprising one or more  neural networks RNN/CNN, see para. 27,  para. 43 and  para. 48 to indicate a pose (para. 27, lines 3 and 9; para. 30 and para. 33, line 15, of an autonomous object (ADV described at  paras. 27 and 46) at least in part, on one image (see para. 31, lines 1-3) of the autonomous object. 

     With respect to claim 8, Lu  teaches wherein the image is captured  by camera 115/211, see para. 49, lines 1-9, see also para. 31, lines 1-6, wherein the one or more circuits to indicate a relative position and orientation (see para. 33, lines 12-15 and para. 39, lines 1-9) between the camera (sensor) and the  autonomous object (ADV) based in part of the pose (see para. 27, lines 9 and 10 and para. 33, lines 14 and 15).

     With respect to claim 9, Lu teaches wherein the pose is indicated from a set of belief maps (pre-built cloud map – described at para. 33, lines 12-15), generated by one or more neural networks based on the one image, the belief maps indicating the locations of features (see para. 28, lines 4-7) of the autonomous object (ADV)

    With respect to claim 10, Lu teaches the neural network(s) are trained using synthetic data generated from a virtual model ( on-line LIDAR point cloud in combination with pre-built cloud map) of the autonomous object (ADV).

     With respect to claim 12,  Lu teaches  wherein the one or more circuits update  the pose of the autonomous object. This is performed by refining the matching costs wherein the predicted pose is updated (offset). See para. 38, lines 7-12.

     With respect to claim 13, Lu teaches a method, illustrated by the steps in figures 7, 10 and 13, comprising: a micro-controller for indicating, by one or more neural networks (RNN/CNN described at paras. 27 and 48) a pose  of an object (ADV) (described at para. 27, lines 3 and 9 and para. 30) based on an image (para. 31, lines 1-3)  of the object (ADV, see also paras. 27 and 46).

     With respect to claim 14,  Lu teaches the method wherein the image is captured  by camera 115/211, see para. 49, lines 1-9, see also para. 31, lines 1-6,  wherein an indication is made of the relative position and orientation (see para. 33, lines 12-15 and para. 39, lines 1-9) between the camera (sensor) and the  autonomous object (ADV) based in part of the pose (see para. 27, lines 9 and 10 and para. 33, lines 14 and 15).

   With respect to claim 15, Lu teaches the method  wherein the pose is indicated from a set of belief maps (pre-built cloud map – described at para. 33, lines 12-15), generated by one or more neural networks based on the one image, the belief maps indicating the locations of features (see para. 28, lines 4-7) of the autonomous object (ADV).

      With respect to claim 16, Lu teaches the method wherein the neural network(s) are trained using synthetic data generated from a virtual model ( on-line LIDAR point cloud in combination with pre-built cloud map) of the autonomous object (ADV).

     With respect to claim 18, Lu, teaches  the method  wherein the one or more circuits update  the pose of the autonomous object. This is performed by refining the matching costs wherein the predicted pose is updated (offset). See para. 38, lines 7-12.

     With respect to claim 19, Lu teaches machine readable medium (software) having stored instructions (see para. 71, lines 1-8) which allows one or more processor to indicate a pose of the autonomous object, using one or more neural networks –RNN/CNN, see para. 27,  para. 43 and  para. 48 to indicate a pose (para. 27, lines 3 and 9; para. 30 and para. 33, line 15, of an autonomous object (ADV described at  paras. 27 and 46) at least in part, on one (single)  image (see para. 31, lines 1-3) of the autonomous object.

     With respect to claim 20, Lu teaches  wherein the image is captured  by camera 115/211, see para. 49, lines 1-9, see also para. 31, lines 1-6, wherein a relative position and orientation  is indicated (see para. 33, lines 12-15 and para. 39, lines 1-9) between the camera (sensor) and the  autonomous object (ADV) based in part of the pose (see para. 27, lines 9 and 10 and para. 33, lines 14 and 15).

     With respect to claim 21, Lu teaches  instructions from the processor to indicate a pose (see para. 27, lines 9 and 10 and para. 33, lines 14 and 15) from a set of belief maps (pre-built cloud map – described at para. 33, lines 12-15), generated by one or more neural networks based on the one image, the belief maps indicating the locations of features (see para. 28, lines 4-7) of the autonomous object (ADV).

     With respect to claim 22, Lu teaches the neural network(s) are trained using synthetic data generated from a virtual model ( on-line LIDAR point cloud in combination with pre-built cloud map) of the autonomous object (ADV).

     With respect to claim 24, Lu teaches  wherein the one or more circuits update  the pose of the autonomous object. This is performed by refining the matching costs wherein the predicted pose is updated (offset). See para. 38, lines 7-12.

     With respect to claim 25, Lu teaches a calibration system, illustrated in figure 1, comprising a camera 115/211, see para. 49, lines 1-9, see also para. 31, lines 1-6; 
one or more  neural networks RNN/CNN, see para. 27,  para. 43 and  para. 48 to indicate a pose (para. 27, lines 3 and 9; para. 30 and para. 33, line 15, of an autonomous object (ADV described at  paras. 27 and 46) captured by the camera and memory (data collector 121 in server 103) for storing data pertaining to the pose. 

     With respect to claim 26, Lu  teaches  the calibration system wherein the image is captured  by camera 115/211, see para. 49, lines 1-9, see also para. 31, lines 1-6, wherein a relative position and orientation  is indicated (see para. 33, lines 12-15 and para. 39, lines 1-9) between the camera (sensor) and the  autonomous object (ADV) based in part of the pose (see para. 27, lines 9 and 10 and para. 33, lines 14 and 15).

     With respect to claim 27,  Lu teaches  the calibration system wherein the pose is indicated from a set of belief maps (pre-built cloud map – described at para. 33, lines 12-15), generated by one or more neural networks based on the one image, the belief maps indicating the locations of features (see para. 28, lines 4-7) of the autonomous object (ADV).

     With respect to claim 28, Lu teaches  the calibration system  wherein  the neural network(s) are trained using synthetic data generated from a virtual model ( on-line LIDAR point cloud in combination with pre-built cloud map) of the autonomous object (ADV
     With respect to claim 30, Lu teaches the calibration system  wherein the one or more circuits update  the pose of the autonomous object. This is performed by refining the matching costs wherein the predicted pose is updated (offset). See para. 38, lines 7-12.

     With respect to claim 37, Lu teaches wherein the one or more neural networks (see para. 27, 47 and 48) indicate a pose of an autonomous object based on camera 211, see para. 49.

 
                                     101 Obvious Type Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     Claim 31 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 20190355150. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
     Claim 31  of the application is directed to a processor,  claim 19 of the  patent is directed to a system for processing. The patent recites ALU’s while the present invention recites a neural network which presumes operation of an ALU or other processing platforms. The present application recites neural networks to infer belief maps. The patent  “ a neural network model configured to:   “… process the image to generate a belief map…”.  
     The  application recites the ALU’s indicates “specified features” of the autonomous object.   The patent refers to the neural network for “a location of a keypoint associated with the object.”  
    The claims of US Pat. 11074717  overlap such that  the application claims are broader than the patent claims and  which amount to an improper extension of  the patent.   

Claim 36 is  rejected on the ground of non-statutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 20190355150 in view of Preisinger (2018/0354130). 
      Claim 36 depends from claim 31, which has been rejected above and forms the basis for this rejection to claim 36.  Furthermore, Preisinger does not disclose neural networks for the purpose claimed.  However, Preisinger does teach the claimed limitation.  For example, Presisinger teaches  the updating of the pose information using at least one single image from a sequence of images, see para. 72, lines 18-21. The positioning and orientation of the robotic arm is monitored or updated by detecting the movement of the reference marks 19, 19’ and 19”.
     While neural networks are not specifically mentioned by Preisinger, at para. 32, reference is made to a behavior learning  between the robot and the user taking the image. Furthermore, at para. 47, Presisinger suggest that other control models can be used which are known to those of ordinary skill in the art.  
    Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the  invention to  substitute one type of learning module/model (neural networks)  in place of that taught by Preisinger for the purpose of learning key features between the camera and the autonomous object. 


                        Claims Objected To As Containing Allowable Matter

Claims 5, 11, 17, 23, 29 and 32-35   are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




                                                 Examiner’s Remarks
     Applicant’s remarks have been considered but are unpersuasive to allow the claims. 
The applicant acknowledges, at page 9 of the Arguments, that: “The Office correctly notes that Lu describes how an input to neural network, an online point cloud,  can be a single or several consecutive frames accumulated from multiple LiDAR scans from a LiDAR device….”  From the foregoing acknowledgments, the applicant is in agreement that at least one processor and at least one neural network is taught by Lu.  Applicant’s argument also acknowledges a passage from the Lu references which states: “… that a single frame can be an online point cloud…”  
Applicant attempts to distinguish  over Lu by making reference to  “..Lu does not describe the minimum inputs required for neural networks to determine a pose.”

     This argument is not persuasive for at least the reason, there is no language in the claims which specifically teaches or suggests  the limitation, reciting “…minimum inputs required for neural networks to determine a pose”.   Hence, applicant is arguing limitations which are not recited in the claims.  Even if  the limitation where included in the claims, the application would not be allowed for at least the reason that one of ordinary skill in the art, would have known to configure the inputs to the neural network to determine the pose from the single image (frame).

     In response to the arguments to  claims 31 and 36, the examiner cannot hold the rejection in abeyance  as this would not result in compact prosecution of the entire application.

7.
                                          Citation of Relevant Prior Art
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The  CN108229284  reference teaches a training method comprising the steps of obtaining eyeball rotation angle estimation information in at least one sample image by utilizing a first neural network, and obtaining  pose estimation information in the at least one sample image by utilizing a second neural network. The reference also teaches  at least one acquisition  module for obtaining image data. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664